      Case 2:16-md-02724-CMR Document 1208 Filed 01/30/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                         MDL 2724
PRICING ANTITRUST LITIGATION                           16-MD-2724
                                                       HON. CYNTHIA M. RUFE

IN RE: DESONIDE CASES                                  16-DS-27240


THIS DOCUMENT RELATES TO:

ALL END-PAYER ACTIONS                                  16-DS-27242




                          WITHDRAWAL OF APPEARANCE

TO THE CLERK:

       Pursuant to Paragraph 13 of Pretrial Order No. 24 (Master Docket, No. 16-MD-2724,

ECF 353), as amended by Pretrial Order No. 25 (Master Docket, No. 16-MD-2724, ECF 355),

please withdraw my appearance as counsel for Plaintiff, American Federation of State, County

and Municipal Employees, District Council 47, Health and Welfare Fund, in connection with

the above-captioned matter.


Dated: January 30, 2020             /s/ Matthew S. Olesh
                                    Matthew S. Olesh (Pa. ID 206553)
                                    OBERMAYER REBMANN
                                    MAXWELL & HIPPEL LLP
                                    Centre Square West
                                    1500 Market Street, Suite 3400
                                    Philadelphia, PA 19102
                                    Tel.: (215) 665-3043
                                    Fax: (215) 665-3165
                                    matthew.olesh@obermayer.com
       Case 2:16-md-02724-CMR Document 1208 Filed 01/30/20 Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 30th day of January, 2020, I caused the foregoing

Withdrawal of Appearance to be filed electronically with the Clerk of the Court by using the

CM/ECF system which will serve a copy on all interested parties registered for electronic

filing, and is available for viewing and downloading from the ECF system.

                                                     /s/ Matthew S. Olesh
                                                     Matthew S. Olesh
